Damick v City of Geneva (2017 NY Slip Op 06872)





Damick v City of Geneva


2017 NY Slip Op 06872


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, NEMOYER, AND CURRAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (761/17) CA 16-02048.

[*1]CHARLES F. DAMICK, JR., PLAINTIFF-APPELLANT,
vCITY OF GENEVA, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.